EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Barber on 6/9/21. 

The application has been amended as follows: 
The following claims have been amended: 



1. 	(Currently amended) An appliance for making a hollow toasted bread food product, the appliance comprising:
 a pair of opposed parts which are hingedly connected along one side such that opposed heating surfaces can, in use, be folded onto each other;
 a heating element in heat communication with each of the opposed heating surfaces; 
a hollow formed in one or each of the opposed heating surfaces and defining a respective edge along each of the opposed heating surfaces, such that a cavity is formed when the opposed parts are folded closed onto each other; 
wherein opposed edges of each hollow are proximate each other -when closed; 
an inside mould having an outer surface which is complementary and smaller than an inner surface of the cavity to accommodate, in use, two bread slices to be toasted and shaped, and wherein edges of the two bread slices are bonded to each other with a defined hollow between the two bread slices; 
and wherein the inside mould includes sides with removable or retractable spacer plates extending therefrom and is removable from the cavity.


3. (Currently Amended) The appliance as recited in Claim 1, wherein the hollow formed in each of the opposed heating surfaces are [is] complementary to each other, such that the cavity is formed when the opposed parts are folded closed onto each other and an opening is formed on one side of the appliance leading to the cavity.

7. (Currently amended) The appliance as recited in claim 6, wherein the opposed edges of each hollow of the opposed heating surfaces are respectively and correspondingly grooved and ridged to cut and trim the hollow toasted bread food product.

11. (Currently amended) The appliance as recited in Claim 6, wherein the hollow formed in each of the opposed heating surfaces are [is]  complementary to each other, such that the cavity is formed when the opposed parts are folded closed onto each other, and an opening is formed on one side of the appliance leading to the cavity.


13. (Currently amended) The appliance as recited in claim 1, wherein the opposed edges of each hollow of the opposed heating surfaces are respectively and correspondingly grooved and ridged to cut and trim the hollow toasted bread food product.


16. (Currently amended) The appliance as recited in claim 3, wherein the opposed edges of each hollow of the opposed heating surfaces are respectively and correspondingly grooved and ridged to cut and trim the hollow toasted bread food product.


19. (Currently amended) The appliance as recited in claim 5, wherein the opposed edges of each hollow of the opposed heating surfaces are respectively and correspondingly grooved and ridged to cut and trim the hollow toasted bread food product.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has incorporated the previously indicated allowable subject matter of claim 2 into independent claim 1. The instant application is therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726       


	/DAVID P BRYANT/           Supervisory Patent Examiner, Art Unit 3726